392 S.E.2d 90 (1990)
326 N.C. 488
Randy L. HARWOOD
v.
Aaron J. JOHNSON, Secretary of the North Carolina Dept. of Correction, in his official and individual capacities; Bruce B. Briggs, Chairman of the North Carolina Parole Commission, in his official and individual capacities; Louis R. Colombo, Wanda J. Garrett, Jeffrey T. Ledbetter, and A. Leon Stanback, Jr., Members of the North Carolina Parole Commission, individually and in their official capacities; Gwen O. Williams, Parole Case Analyst, in her official and individual capacities; and James F. Bame, Superintendent of the Rowan County Prison Unit, in his official capacity only.
No. 37PA89.
Supreme Court of North Carolina.
April 5, 1990.
Marvin Sparrow and Michael S. Hamden, for Harwood.
Jacob L. Safron, Sp. Deputy Atty. Gen., Raleigh, for defendants.

ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of April 1990."